      Case 4:19-cv-00113-CDL-MSH Document 59 Filed 08/04/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

ROBERT RALPH DIPIETRO,                *

      Plaintiff,                      *

vs.                                   *
                                               CASE NO. 4:19-CV-113 (CDL)
NINA COOPER, et al.,                  *

      Defendants.                     *


                                 O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

May 26, 2021 is hereby approved, adopted, and made the Order of

the Court.

      The Court considered Plaintiff’s objections to the Report and

Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 4th day of August, 2021.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
